Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on December 29, 2021.
Claims 1-19 are currently pending in the application and are considered in this Office action, with claims 1, 6, 17, and 19 amended.
Because claims 1, 17 and 19 have been amended, the rejection of the claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
The objection of drawings has been withdrawn as a result of Applicant’s clarification that the limitation “the extension frame is slanted towards the second end of the shaft from the loading frame” recited in claim 4 is depicted in Figs. 7 and 8.  
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 17, and 19 recite the limitation “the roller frame together with the outer edge of the side of the loading frame defines an opening to an arrangement space…an upper surface of the opening to the arrangement space facing a top wall of the tub”. It is not clear what constitutes “an upper surface of the opening”. For the purpose of examination, it is interpreted as “the roller frame together with the outer edge of the side of the loading frame defines an arrangement space, wherein an opening to the arrangement space is located at an upper surface of the roller frame facing a top wall of the tub”. Correction and/or clarification is required. This rejection affects claims dependent on claims 1 and 17.
Claim 6 recites “the opening to the arrangement space is formed along a vertical direction of the tub”. It is not clear what arrangement of the opening is required to be considered formed along the vertical direction of the tub, since the opening is located on the upper surface facing the top wall of the tub, i.e. is horizontally oriented. For the purpose of examination, it is interpreted as “the arrangement space is open in a vertical direction of the tub”, as recited in original disclosure. Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 10-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Bosch GmbH (FR 2043321), hereinafter Bosch in view of Kim et al. (US 2017/008646 A1), hereinafter Kim in further view of Je at al. (US 2008/0072631 A1, cited in IDS), hereinafter Je.
Regarding claim 1, Bosch discloses an accommodating container (basket 1, Fig. 1) for a dishwasher (p. 1, lines 13-16) comprising a loading frame (frame 4 having walls 10) including a loader (support 5) configured to support an object that is to be washed (Crockery); a roller frame (13) formed to extend from an outer edge of a side of the loading frame (Fig. 4), and together with the loading frame defining an opening to an arrangement space between the loading frame and the roller frame and disposed on a side of the loading frame (Fig. 1); a roller (12) rotatable in the arrangement space (via pin 14); and a shaft (pin 14) accommodated in the arrangement space and supporting the roller (12), and having a first end supported by the loading frame (via 15) and an opposite second end supported by the roller frame (via 16) when the shaft (14) is in the arrangement space (Fig. 4). 
Bosch does not disclose a tub positioned inside the main body of the dishwasher. Kim teaches a dishwasher (100, e.g. Figs. 1-2) comprising a main body (case 120); a tub (130) positioned inside the main body and including an inner wall (Fig. 2); and an accommodating container (160) configured to be positioned inside the tub (Fig. 2) and comprising a loading frame (210); a roller frame (230); a roller (236, 237) configured to move the loading frame into and out of the tub; and a shaft configured to support the roller (Fig. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Bosch with the teaching of the tub positioned inside the main body of the dishwasher and including an inner wall taught by Kim, in order to place dishes for washing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide a washing chamber and have a reasonable expectation of success because such dishwashers having tubs are known in the art and are available commercially. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. The accommodating container of Bosch in the dishwasher of Bosch and Kim is configured to be positioned inside the tub, the roller frame extends toward the inner wall of the tub while the accommodating container is inside the tub, and the roller is capable to move the loading frame into and out of the tub, as claimed.
In the arrangement of Bosch (Fig. 4), the opening is located at a lower portion of the accommodating space. Bosch does not disclose an opening located at the upper surface of the accommodating space. Je teaches an arrangement for a washer (Fig. 4) comprising a roller frame (41) forming an arrangement space (Fig. 5); a roller (42) 
Regarding claim 2, the roller frame (13) disclosed by Bosch (e.g. Fig. 4) is interpreted as an integral combination of a support frame (outermost vertical wall of 13) on which the second end of the shaft is supported (via 16), and an extension frame (upper horizontal wall of 13) to connect the support frame with the loading frame (10).
Regarding claim 3, in the arrangement disclosed by Bosch in Fig. 4, the extension frame extends in horizontal direction (Fig. 1), and the outer edges of the extension frame are spaced apart from the shaft (14) in a direction in which the loading frame is movable in the tub (i.e. in a horizontal direction, Fig. 1).
Regarding claim 5, in the arrangement disclosed by Bosch in Fig. 4, the extension frame connects both sides of the support frame to the loading frame (integrally formed), and an outside perimeter of the arrangement space is defined by the extension frame (upper 13), the support frame (side 13), and the loading frame (10), as claimed.
Regarding claim 6, in the arrangement disclosed by Bosch in Fig. 4, modified with the opening of Je, the opening to the arrangement space is formed along a vertical direction of the tub (bottom part is open, e.g. Fig. 4).
Regarding claim 10, Bosch discloses that the first end and the second end of the shaft (14) are respectively fixed in an axial direction of the shaft at the loading frame and the roller frame (Fig. 4).
Regarding claim 11, Bosch discloses that the loading frame (10) and the roller frame (13) are integral parts of the frame (Fig. 4), and that the frame can be produced in an injection molding operation (p. 1 lines 26-27).  Thus, the arrangement disclosed by Bosch in Fig. 4, the loading frame and the roller frame are injection-molded into one body, as claimed.
Regarding claim 14, Bosch does not disclose a guide rail, and that the roller comprises an upper roller positioned on the guide rail; and a lower roller positioned under the guide rail and located further to a rear of the tub than the upper roller.
Kim teaches a guide rail (220) on which the roller is movable (Fig. 7), and that the roller comprises an upper roller (upper leftmost 236) positioned on the guide rail; and a lower roller (237) positioned under the guide rail and located further to a rear of the tub than the upper roller (250 is located at the front of the rack, Fig. 3, para 82). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwasher of Bosch and Kim with the guide rail and the upper and lower roller arrangement of Kim for the predictable result of guiding movement of the loading frame into and out of the tub, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The arrangement of the guide rail and the upper and lower rollers is known in the art, as taught by Kim; and one of ordinary skill in the art would consider inclusion of such arrangement for the reasons of improved support of the loading frame during movement. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 15, in the arrangement disclosed by Bosch in Fig. 4, opposite sides of the roller (12) face an inner surface of the loading frame (10) and an inner surface of the support frame (13), respectively, in an axial direction of the shaft (14), as claimed.
Regarding claim 16, in the arrangement disclosed by Bosch in Fig. 4, direction in which the roller frame (13) extends from the loading frame (10) is interpreted as the claimed direction that is perpendicular to a direction in which the loading frame is movable in the tub.
Regarding claim 17, Bosch in view of Kim and Je is relied upon as set forth in paras 11-13 of this Office action. Bosch further discloses that the roller frame (13) is formed to extend from the loading frame (1) along a horizontal direction of a side of the loading frame (Fig. 4) to form an arrangement space in which the roller (12) and the shaft (14) are arranged together with the loading frame (10) between the loading frame and the roller frame (13, Fig. 4). 
Regarding claim 18, in the arrangement disclosed by Bosch in Fig. 4, the arrangement space is open in a vertical direction of the tub (bottom part is open, e.g. Fig. 4).
Regarding claim 19, Bosch in view of Kim and Je is relied upon as set forth in paras 11-14 and 24-25 of this Office action. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Bosch GmbH (FR 2043321), hereinafter Bosch in view of Kim et al. (US 2017/008646 A1), hereinafter Kim in further view of Je at al. (US 2008/0072631 A1), hereinafter Je in further view of Garnett (US 2013/0300270 A1, cited in IDS), hereinafter Garnett.
The reliance of Bosch, Kim, and Je is set forth supra.
Regarding claim 4, Bosch does not disclose that the extension frame (upper portion of 13) is slanted towards the second end of the shaft from the loading frame. 
Garnett teaches a dishwasher (100, Fig. 2, para 29) comprising a main body (102); a tub (104); an accommodating container (132, 150) comprising a loading frame (formed by 134, para 30) including a loader (132) configured to support an object that is to be washed; a roller frame (150) formed to extend from an outer edge (162) of a side of the loading frame (Fig. 5), and together with the loading frame defining an opening to an arrangement space (between 212 and 214, e.g. Figs. 5 and 6); a roller (156) rotatable in the arrangement space (para 38); and a shaft (axle 174) accommodated in the arrangement space and supporting the roller (Fig. 5), and having a first end (172) supported by the loading frame (via 172) and an opposite second end supported by the roller frame (Fig. 8), that the roller frame (170) comprises a support frame (vertical side of 170) and an extension frame (194, upper side of 170), and that the extension frame is slanted towards the second end of the shaft from the loading frame (e.g. Fig. 8). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Bosch with the slanted extension frame taught by Garnett, in order to provide the upper cover for wheels. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve aesthetics of the wheel arrangement and have a reasonable expectation of success because such configuration is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Bosch GmbH (FR 2043321), hereinafter Bosch in view of Kim et al. (US 2017/008646 A1), hereinafter Kim in further view of Je at al. (US 2008/0072631 A1), hereinafter Je in further view of Pompey (US 3,672,743), hereinafter Pompey.
The reliance of Bosch, Kim, and Je is set forth supra.
Regarding claim 7, Bosch does not disclose that the shaft comprises a catching groove formed concavely in an outer surface of the shaft, and that the accommodating container comprises a catching protrusion inserted in the catching groove and configured to limit axial movements of the shaft.
Pompey teaches an accommodating container for a dishwasher (basket 12, Fig. 1), a roller (23), and a shaft (stud 22), and that the shaft (22) comprises a catching groove (52) formed concavely in an outer surface of the shaft and that the accommodating container (12) comprises a loading frame (26) having a catching protrusion (flange 34) inserted in the catching groove (Fig. 2). The taught protrusion is capable to limit axial movements of the shaft is capable, as claimed. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the arrangement of the shaft and the loading frame of Bosch with the groove and protrusion of Pompey, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). The coupling between two elements having a protrusion on one element, such as a loading frame, inserted into a groove of the other element, such as a roller shaft, is known in the prior art, as taught by Pompey. Modifying the arrangement of Bosch to have this capability would be recognized by one in the art as being an 
Regarding claim 8, Bosch discloses that the loading frame (10) comprises a first insertion hole (15) in which the first end of the shaft is inserted, and the support frame (13) comprises a second insertion hole (16) in which the second end of the shaft is inserted (Fig. 4).
Regarding claim 9, in the arrangement disclosed by Bosch and modified with Pompey, the catching protrusion is disposed adjacent to the first insertion hole, as claimed.
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang (US 2009/0038657 A1) teaches a dish washer (Fig. 1) comprising an accommodating container (100) comprising a loading frame (150) including a loader (151); a frame (155) extending from the loading frame (151) and together with the outer edge of the side of the loading frame defining an opening (through hole 155b, Figs. 3-4, para 76) to an arrangement space, an upper surface of the opening to the arrangement space facing a top wall of the tub (when 150 is attached to 100).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim 1 and are rejected under 35 U.S.C. § 112(b). However, these claims would be allowable if the claim 12 is rewritten in independent form including all of the limitations of the base 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711